Citation Nr: 0506960	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-02 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.  Entitlement to service connection for hypertension, as 
secondary to the 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating decision of March 1999, the RO confirmed and 
continued a 40 percent evaluation for a low back disability 
(lumbosacral strain).  The RO later issued a rating decision 
in September 2001 granting service connection for diabetes 
mellitus and assigning a 20 percent evaluation effective 
July 9, 2001.  In December 2001, the RO assigned an earlier 
effective date of February 7, 2000, for the 20 percent rating 
for the diabetes.

In a more recent January 2004 rating decision, the RO denied 
service connection for hypertension, as secondary to the 
service-connected diabetes mellitus.  And in response, the 
veteran filed a timely notice of disagreement (NOD) in 
September 2004.  The RO has not, however, provided him a 
statement of the case (SOC) concerning this claim or given 
him an opportunity to perfect an appeal to the Board on this 
particular issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So this claim 
must be remanded to the RO - as opposed to merely referred 
there.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
This will occur via the Appeals Management Center (AMC) in 
Washington, DC.

Also note that, in April 2004, the Board denied the claim 
requesting an increased rating for the low back disability 
and remanded the claim for an initial rating higher than 20 
percent for the diabetes mellitus to the RO via the AMC.  
Unfortunately, however, this claim again must be remanded to 
the AMC for still further development and consideration.  VA 
will notify the veteran if further action is required on his 
part.




REMAND

In August 2004, the AMC issued a supplemental statement of 
the case (SSOC) regarding the issue of entitlement to a 
higher initial rating for the diabetes mellitus and provided 
the veteran an opportunity to submit additional relevant 
evidence or argument in response within 60 days.  In 
September 2004, as alluded to, the veteran submitted a letter 
from his private physician indicating the veteran's 
hypertension was caused by his long-standing diabetes 
mellitus.  As also mentioned, the RO, in a January 2004 
rating decision, had denied service connection for 
hypertension as secondary to the service-connected diabetes 
mellitus.  So the Board construes the September 2004 
physician's letter (and accompanying statement in support of 
claim from the veteran on VA Form 21-4138) as a timely NOD in 
response to the RO's denial of service connection for 
hypertension secondary to the diabetes mellitus.  And the RO 
has not provided the veteran an SOC concerning this claim or 
given him an opportunity to perfect an appeal to the Board on 
this issue by submitting a timely substantive appeal (e.g., a 
VA Form 9 or equivalent statement).  So this claim must be 
REMANDED to the RO, as opposed to merely referred there.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claim for a higher initial rating for the 
diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2004), a 40 percent evaluation is assigned if the 
veteran requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned if the veteran needs more than one daily injection 
of insulin, has a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1) (2004).

Therefore, the veteran's appeal for a higher initial rating 
for his diabetes mellitus is inextricably intertwined with 
his claim for secondary service connection for hypertension.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  That is 
to say, a grant of service connection for the hypertension, 
in turn, could affect the outcome of the claim seeking a 
higher initial rating for the diabetes mellitus, as the 
rating criteria for this condition considers complications 
such as hypertension.  So the claim for a higher initial 
rating for the diabetes mellitus is, in effect, part and 
parcel of the hypertension claim and, consequently, must be 
treated as such to avoid piecemeal adjudication of these two 
interrelated issues.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran an SOC concerning 
his additional claim for service 
connection for hypertension as secondary 
to his service-connected diabetes 
mellitus.  The SOC must discuss the 
additional statement from his private 
physician, Dr. NG (dated in February 2004 
and received in September 2004), 
concerning the purported cause-and-effect 
relationship between the hypertension and 
diabetes.  If, and only if, this claim 
continues to be denied and the veteran 
then files a timely substantive appeal 
(VA Form 9 or equivalent statement) 
concerning this additional claim for 
hypertension should it be returned to the 
Board for further appellate 
consideration.  38 C.F.R. § 20.200 
(2004).

2.  Based on the disposition of the claim 
for service connection for hypertension, 
determine whether the claim requesting a 
higher initial rating for the diabetes 
needs to be readjudicated.  In other 
words, if service connection is granted 
for the hypertension, determine whether 
it needs to be rated separately or, 
instead, as part and parcel of the 
underlying diabetes - as a complication 
of it.  If the rating for the diabetes is 
not increased to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning this claim to 
the Board.

The veteran need take no action until he is further informed.  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


